Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Jimmie Ray Johnson, Appellant                         Appeal from the County Court at Law No.
                                                      2 of Hunt County, Texas (Tr. Ct. No.
No. 06-17-00214-CR        v.                          CR1601102). Opinion delivered by Justice
                                                      Burgess, Chief Justice Morriss and Justice
The State of Texas, Appellee                          Moseley participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Jimmie Ray Johnson, pay all costs of this appeal.

                                                      RENDERED OCTOBER 17, 2018
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk